271 Pa. Super. 565 (1979)
414 A.2d 397
Joseph MERCADANTE, Appellant,
v.
John P. RANIELI.
Superior Court of Pennsylvania.
Argued June 19, 1979.
Filed November 27, 1979.
Phillip V. Mattes, Scranton, for appellant.
J. Earl Langan, Pittston, for appellee.
Before HESTER, HOFFMAN and CATANIA,[*] JJ.
PER CURIAM:
On October 20, 1977, the lower court entered a decree nisi denying appellant's request for an injunction prohibiting *566 appellee from encroaching upon appellant's land and requiring him to remove the structure thereon. Appellant did not file exceptions to the decree nisi. On September 27, 1978, appellee filed a praecipe directing the prothonotary to enter the decree nisi as a final decree. On October 17, 1978, appellant filed this appeal "from the Order entered in this matter on the 27th day of September, 1978." However, the lower court's docket does not indicate that a final decree has been entered.
Because a final decree has not been docketed in the lower court, this appeal is premature and must be quashed. See, e. g., Slotsky v. Gellar, 455 Pa. 148, 151, 314 A.2d 495, (1974): Watkins v. Hughs, 206 Pa. 526, 528, 56 A. 22, (1906).
Appeal quashed.
NOTES
[*]  President Judge FRANCIS J. CATANIA of the Court of Common Pleas of Delaware County, Pennsylvania, is sitting by designation.